Title: To James Madison from James Monroe, 18 July 1813
From: Monroe, James
To: Madison, James


Dear Sir
Off Blackstone’s Island July 18. 1813.
I have stated fully the enemy force from what I have seen, & collected, to the Secry at war, & proposed to him a project for your consideration, that is an attempt to take by surprise the force on the Island. It does not consist of more than 3 or 400, at the highest estimate, and none of their armed ships are nearer it, than 8 or 10 miles at this moment. Boats may be collected secretly, & if we land about 350. men, regulars, from above, & the enemy being at this time, in great security, there is great probability of success. I have suggested to the secretary the idea of detailing secretly this force, with picked officers & men, & having it ready to move, on hearing from me again. This shall be in 24 hours.

I hope that you are gaining you[r] strength fast. I got wet, through all my cloaths, the day I left you, and had the lumbago, two days afterwards, but by hard exercise, have driven it away. Very sincerely & respectfully your friend & servt
Jas Monroe
I will take charge of this little expedition if carried into effect.
Mr Mercer takes this up & will give further details. If perfectly convenient, & not otherwise, it may be well for you to see him, he being quite an amiable young man.
